Citation Nr: 1035598	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  99-09 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including a cognitive disability, secondary to an in service head 
laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April to July 1972 and 
from August 1976 to April 1978.  The Veteran also had a period of 
active duty for training from April to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating decision of August 
2000, service connection was denied for a cognitive disorder 
claimed as due to an in-service laceration.

The Board denied the claim in August 2003.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In May 2006, the Court issued a Memorandum Decision 
vacating the Board's decision and remanding the matter for 
further action.  In August 2007 and August 2008, the Board 
remanded the claim for additional development in accordance with 
the May 2006 Memorandum Decision.

The Veteran presented testimony at a Board hearing before a 
Veterans Law Judge in October 2000.  A transcript of the hearing 
is associated with the Veteran's claims folder.  Subsequent to 
the hearing, the Veterans Law Judge left the employ of the Board.  
The Board offered the Veteran another opportunity for a hearing 
before the Board.  In January 2007, the Veteran indicated that he 
did not want to testify at another Board hearing.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does 
not currently have an organic cognitive disorder.  

2.  The preponderance of the evidence shows that a psychiatric 
disability, to include depression and depressive disorder, 
manifested after service and is not medically related to injury 
or disease in service. 


CONCLUSION OF LAW

A psychiatric disorder, to include depression and depressive 
disorder and an organic cognitive disorder were not incurred in 
or aggravated during active duty nor may a psychosis or other 
disease of the central nervous system be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in July 2001, 
August 2007, November 2008, and August 2009.  The letters 
notified the Veteran of what information and evidence must be 
submitted to substantiate a claim for service connection, as well 
as what information and evidence must be provided by the Veteran 
and what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence in 
support of his claims to the RO.  The content of the letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective dates in August 2007 and November 2008.  The claims 
were readjudicated in the May 2009 and May 2010 Supplemental 
Statements of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

In light of the Veteran's statements and testimony and his 
representation by his former attorney and his current 
representative, the Board finds that the record shows that the 
Veteran has been afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Thus, there is no prejudice 
to the Veteran in the Board's considering this case on its 
merits.  Therefore, the Board finds the duty to notify provisions 
of the VCAA have been fulfilled, and any defective notice is 
nonprejudicial to the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and VA's duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  The Social Security 
Administration records and supporting medical examinations are of 
record.  VA searched for VA treatment records dated from 1978 to 
2009.  All available VA treatment records were obtained and 
associated with the claims folder.  The Veteran submitted private 
medical evidence and medical opinions in support of his claim.  
There is no identified relevant evidence that has not been 
obtained for review.  VA neurological, psychiatric, and 
neuropsychiatric examinations were performed and medical opinions 
were obtained in 2001, 2002, 2003, 2004, 2008, and 2009 in order 
to obtain medical evidence as to the nature and etiology of the 
claimed disabilities.  

The Board finds that there is no reasonable possibility that 
further assistance would aid in substantiating any of these 
claims.  Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Finally, the Board observes that in October 2000, the Veteran has 
been afforded a hearing before a former Veterans Law Judge (VLJ) 
in which he presented oral argument in support of his claims.  In 
Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently 
held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans 
Law Judge who chairs a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  

The VLJ fully explained the issues on appeal and noted the 
elements that were lacking to substantiate the Veteran's claim.  
In addition, the VLJ sought to identify any pertinent, 
outstanding evidence that might have been overlooked.  Moreover, 
neither the Veteran nor his attorney has asserted that VA failed 
to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any 
prejudice in the conduct of the Board hearing.  The hearing 
focused on the elements necessary to substantiate the claim, and 
the Veteran, through his testimony, and in response to questions 
posed by his attorney, demonstrated that he had actual knowledge 
of the elements necessary to substantiate his claim.  Thus, the 
Board finds that, consistent with Bryant, the VLJ complied with 
the duties set forth in 38 C.F.R. 3.103(c)(2).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for a 
disability initially diagnosed after service when all of the 
evidence shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).  

Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  
Service connection may be established by showing continuity of 
symptomatology, which requires a claimant to demonstrate (1) that 
a condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson; 
Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and 
sufficient in a particular case is a factual issue to be 
addressed by the Board); 38 C.F.R. § 3.303(b) (2010).  The Board 
must analyze the credibility and probative value of the evidence, 
account for the persuasiveness of the evidence, and provide 
reasons for rejecting any material evidence favorable to the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In addition, if a Veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if a psychoses or a disease of the nervous system became manifest 
to a degree of 10 percent or more within one year from the date 
of the Veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Factual Background

The service treatment records show that in January 1978, the 
Veteran fell and struck his forehead and sustained a one-inch 
laceration to his forehead over his right eyebrow.  The 
laceration was cleansed with a Betadine solution and closed. The 
Veteran was found to be alert and oriented and denied loss of 
consciousness.  A separation examination is not on file.

Post-service medical records disclose that the Veteran was 
hospitalized at a private facility for several weeks in February 
1980 for injuries sustained in a truck accident.  During this 
hospitalization, the Veteran was conscious, alert, and 
complaining of severe headache and neck pain.  He gradually 
showed a clearing of all symptomatology.  The discharge diagnoses 
included a cerebral concussion, a small laceration of the 
forehead noted not to require suturing, and musculoligamentous 
disruption of the neck.

Beginning in 1981 the Veteran received treatment at VA and 
private facilities for several disorders, including neuro-
psychiatric problems.  The Veteran underwent a private 
psychiatric evaluation in June 1981.  At that time the Veteran 
reported that he was involved in a truck accident in January 
1980.  Since that time he had been bothered by headaches and 
epilepsy.  The diagnosis was organic brain syndrome secondary to 
the accident and reactive depression.  

When hospitalized at a VA facility in March 1982 he stated that 
he had been involved in an automobile accident in 1980 and since 
that time he had emotional problems and seizures.  When 
hospitalized at a VA facility in January 1986 the diagnoses 
included seizure disorder and atypical depression.  

The record discloses the Veteran was awarded Social Security 
disability benefits in February 1983.  The Veteran was determined 
to be disabled due to organic brain syndrome.  This disability 
was determined to have its onset in September 1981.

An August 1986 statement from a private physician indicates that 
the Veteran had been receiving treatment since 1981.  The current 
diagnoses include atypical depression, a seizure disorder, mental 
retardation, and rule psychogenic pain disorder.

The Veteran received private psychiatric treatment in 1995 and 
1996.  In a January 1996 private psychiatric evaluation, Dr. 
S.B., evaluated the Veteran with mental disorder secondary to 
motor vehicle accident with head trauma and adjustment disorder 
with mixed emotional features (Axis I).  In conjunction with this 
examination, the Veteran reported a history of being severely 
injured in a trucking accident in January 1980, for which he was 
hospitalized and evaluated with organic brain syndrome.  In 
particular, the Veteran reported a history of seizure disorder 
secondary to this accident.

Of record are numerous lay statements, dated in December 1998, 
from friends of the Veteran, which are to the effect that he 
sustained a forehead injury while on active duty from a gun 
kickback, which caused him to fall and strike his head.  

At a July 1999 private psychological evaluation the Veteran 
reported that, once when he was handling an M16 rifle during 
service, the gun recoiled, which caused the butt of the rifle to 
hit him over his right eye.  He stated that he was knocked 
unconscious and was taken to the base hospital, where his wound 
was stitched and he was released to light duty.  In addition, he 
reported the post-service motor vehicle accident.  The examining 
psychologist, J.M., Ph.D., diagnosed a mood disorder not 
otherwise specified as well as a cognitive disorder not otherwise 
specified (Axis I), rule out a mixed personality disorder (Axis 
II), and status post closed head injury (Axis III).  The 
psychologist explained that a significant cognitive deficit 
stemming from the Veteran's first head injury could not be ruled 
out but noted that the record providing such documentation of the 
effects of the in service injury was not available.

A hearing was held at the RO in September 1999.  At that time the 
Veteran testified that he was struck by the butt of an M-16 in 
1978.  He required stitches.  He subsequently developed blurred 
vision, headaches and impairment in his concentration.  His 
brother also provided testimony

In a November 1999 letter, a private physician, Dr. G.E., a 
general practitioner, indicated he had examined the Veteran and 
reviewed his medical records.  The physician diagnosed the 
following: mental residuals of head trauma received in the 
military manifested by headaches and poor memory; mental 
residuals of head trauma received in the post-service motor 
vehicle accident superimposed on the residuals of head trauma 
from the military accident manifested by poor memory, seizures, 
and alcoholism.  In addition, the physician expressed the opinion 
that the Veteran's apparent malingering due to poor memory and 
confusion as to the proper sequence of events were actually 
manifestations of residuals of the military and civilian 
accidents.

In a January 2000 letter, the private psychologist, J. M., Ph.D., 
explained that it was possible that even the Veteran's relatively 
mild or minor initial head injury may have played a significant 
role in the overall degree of impairment resulting from his 
multiple head injuries.

A VA examination was conducted by a psychologist in May 2000.  At 
that time the Veteran reported auditory and visual 
hallucinations.  Following the examination, the diagnosis was 
cognitive disorder not found.

A VA neuropsychological examination was conducted in June 2000.  
The results completed were deemed invalid.  Consequently, the 
examiner was unable to conclude with certainty that any cognitive 
and emotional deficits were present.

A videoconference hearing was conducted by a former member of the 
Board in October 2000.  At that time the Veteran stated that 
after he was struck by the rifle he experienced dizzy spells.  He 
maintained that seizures, depression, and headaches were caused 
by this injury.

In a private medical statement, dated in August 2001, Dr. G.E. 
indicated that he agreed with Dr. M. that even the Veteran's 
relatively mild head injury may have played a significant role in 
the overall degree of impairment from his multiple head injuries.  
He also concurred with the opinion Dr. B. that diagnosed mental 
disorder secondary to motor vehicle accident with head trauma and 
adjustment disorder with mixed emotional features.  This opinion 
was based upon findings noted during examination of the Veteran, 
in addition to his 30 years of experience with amateur and 
professional boxers, and his 40 years of experience with persons 
with involved in motor vehicle accidents.

A VA examination was conducted in August 2001.  The report 
indicates that the examiner reviewed the Veteran's records.  The 
examiner obtained a detailed history from the Veteran.  Following 
the examination the diagnosis was scalp laceration to the right 
side of the forehead in 1978.  The examiner opined that there was 
no neurological deficit related to this injury.  Also diagnosed 
was post-traumatic epilepsy secondary to head trauma in a motor 
vehicle accident in 1980.

A November 2001 VA examination report referenced diagnoses of 
cognitive disorder and depressive disorder, each assessed as not 
otherwise specified.  In his assessment, the psychologist stated 
he lacked expertise to offer an opinion whether the Veteran's 
diagnosed cognitive disorder was secondary to the in-service 
laceration or to his motor vehicle accident in 1980.  The 
examiner noted this circumstance was attributable, in part, to 
the Veteran being a poor historian in providing sufficient 
information to allow the examiner to render a composite etiology, 
and that the information of record was determined not to be 
sufficient to permit him to document a cause.

The January 2002 and March 2002 reports of the VA psychiatrist 
note the Veteran provided a history of post-traumatic partial 
epilepsy with secondary generalization having its onset 
approximately two months after he sustained mild cerebral 
concussion in 1977.  Examination of the Veteran revealed no focal 
abnormalities.  The examiner noted that the Veteran's seizure 
disorder was presently well controlled with medication.  It was 
noted that subsequent laboratory tests showed serum levels of 
both anticonvulsants, Dilantin and Valproate, were very low, 
suggesting noncompliance with treatment.

A VA neuropsychological evaluation report, dated in February 
2002, states that sufficient evidence was not obtained on 
examination to permit an assessment of any underlying cerebral 
dysfunctions.  In this regard, it was noted that data obtained on 
examination were unreliable as the validity and motivational 
measures were abnormal and suggested a lack of effort and/or 
negative test-taking response biases.  The examiner noted that 
while some of the results obtained in conjunction with the tests 
administered indicated genuine brain dysfunction, there was not 
sufficient confidence in the validity of the data obtained.  The 
test results were interpreted as globally deficient and noted to 
be essentially unchanged from earlier evaluation in June 2000. 

In a March 2002 report, the VA psychologist indicated there was 
no compelling objective evidence showing that the Veteran's 
cognitive disorder was secondary to the in-service head 
laceration or the motor vehicle accident based upon his review of 
neurology examination and neuropsychological test results.  The 
examiner noted that results of VA neuropsychological examination 
were not determined to be valid indicators of either the 
Veteran's ability or neuropsychological status.  

VA medical opinion was requested in April 2002.  In an April 2002 
medical report, the Chief of the Mental Health Clinic addressed 
the clinical significance of the in-service head injury to the 
Veteran's current cognitive dysfunction.  It was his opinion that 
the Veteran was malingering.  In offering his opinion, the 
examiner cited the extensive medical evidence of record.  The 
examiner concluded that the medical history suggestive of 
malingering due to the nature of disparities between his 
responses on evaluation and behaviors noted in other non-clinical 
settings.  

The Veteran was afforded a VA psychiatric examination in February 
2008.  The Veteran's claims folder was received by the examiner, 
the Veteran was interviewed, and he underwent mental status 
examination.  The Axis I diagnosis was depressive disorder, not 
otherwise specified.  The examiner noted that the Veteran has 
been seen by multiple examiners over multiple times, and multiple 
opinions have been proffered regarding his diagnosis and etiology 
of the psychiatric symptomatology.  The examiner found several 
things to be clear based on review of the claims folder. 

The examiner indicated that the objective neuropsychological 
testing consistently suggested that the Veteran had not made a 
valid effort and there was no evidence of memory problems or 
cognitive difficulties related to specific organic etiology.  The 
examiner stated that generally, the results are more consistent 
with a lack of effort and/or motivation.  

The examiner stated that review of the claims folder revealed 
that the Veteran, in a previous examination, suggested that his 
headaches and other problems were associated with a motor vehicle 
accident in 1980.   The examiner indicated that there was a note 
in the file indicating that in 1980, the Veteran was intending to 
go to a school to train as a radiology technician.  The examiner 
found this to be evidence against the presence of a cognitive 
difficulties stemming from the Veteran's military experience.  

The examiner stated that the Veteran provided few indications 
upon examination of any significant psychiatric symptomatology 
relating to a mood disorder.  The examiner stated that he 
believed the Veteran may have some depression but he believed 
this was secondary to many factors, one of which is the Veteran's 
prostate cancer.  The examiner also suspected that the Veteran's 
depression was related to his financial difficulties.  

The examiner also indicated that the Veteran received a large 
insurance settlement after claiming his problems in early 1980 
were due to his motor vehicle accident.  

The examiner concluded that there was no evidence from objective 
testing suggesting an organic basis to the Veteran's cognitive 
difficulties.  The examiner opined that it was more likely than 
not that the Veteran's performance deficits on neuropsychological 
testing were secondary to low motivation or a volitional attempt 
to present himself in the worse possible light.  The examiner 
stated that there was no evidence from the testing of an organic 
basis to the Veteran's problems specifically related to the 
injury in the military.  

The examiner indicated that the frequency of the depressive 
symptoms were difficult to evaluate.  The examiner opined that 
the depression appeared to be mild and to have persisted for many 
years and was due more likely than not to his health problems and 
his financial problems.  The examiner indicated that he did not 
find evidence of any other psychiatric disorder although he noted 
that there may be suggestions of an Axis II issue.  

In a November 2008 medical opinion, the VA examiner indicated 
that he was asked to reconcile the findings and opinions given in 
the February 2008 opinion.  The examiner stated that he once 
again reviewed the claims folder.  The examiner indicated that he 
noted the letters from Drs. E. and M.  The examiner indicated 
that he did not see evidence that Dr. E. conducted a thorough 
neuropsychological evaluation.  He noted that Dr. M. did a 
psychological evaluation, which Dr. M. noted was "probably" 
valid.  The examiner noted that Dr. M. did not present any of the 
actual scores so that the examination could be interpreted by 
another examiner.  

The VA examiner again stressed that neuropsychological testing 
conducted at the VA facility by a certified neuropsychologist 
suggested that the Veteran did not make a valid effort.  The VA 
examiner noted that there have been suggestions of malingering 
and/or low motivation or lack of effort.  The examiner noted that 
in review of the specific neuropsychological findings, the 
Veteran made several significant and bizarre errors that are 
extremely unlikely in an individual with his history.  The 
examiner stated that he had no evidence whatsoever linking the 
Veteran's problems to a particular organic basis and he believed 
it was more likely that the Veteran's performance deficits on 
neuropsychological testing were secondary to motivational or 
volitional factors.  The examiner stated that there was simply no 
evidence that the Veteran had an organic mental disorder.    

A February 2008 VA neurological examination report indicates that 
after review of the claims folder and neurological examination of 
the Veteran, the examiner opined that the Veteran's cognitive 
problems were most likely related to a psychiatric problem.  The 
neurologist stated that he could not identify an organic 
cognitive problem.  The neurologist also stated that the 
Veteran's seizure disorder may have been related to possible head 
trauma in the early 1970s while in service and he did not think 
the Veteran's memory problems contribute to the impression of 
malingering.  The examiner stated that the MRI and EEG in 2006 
were completely normal.  

In a November 2008 addendum, the VA neurologist reported that, 
after reviewing the claims folder in entirety, he could not 
identify an organic cognitive problem.  The neurologist opined 
that based on objective evidence, he could not identify an 
organic etiology for the Veteran's cognitive difficulties.  

Further, in an April 2009 addendum to his November 2008 brain and 
spinal cord examination report, a VA physician indicated that he 
concurred with the findings of the psychiatrist who prepared the 
November 2008 addendum.  In doing so, the physician indicated 
that he had reviewed the claims folder in its entirety, to 
specifically include the reports from private physicians (Dr. M 
and Dr. S) and stated that although he agreed that Dr. E had the 
experience he reports having, he was not trained in neurology.  
As such, he reported, "I stand by my initial impression and that 
of [the physician who authored the November 2008 VA examination 
report]."

Discussion

Following a careful and considered review of the record, the 
Board finds that the preponderance of the evidence establishes 
that the Veteran does not currently have an organic cognitive 
disorder and the Veteran's current psychiatric disorder to 
include depression and depressive disorder first manifested after 
service and is not related to the Veteran's period of service.  

To summarize, the service treatment records show that the Veteran 
did sustain a laceration over the right eye.  However, he denied 
losing consciousness.  The service treatment records show no 
evidence of a psychiatric disorder or any residuals complaint 
relative to the laceration.  The service treatment records do not 
show treatment or diagnosis of a cognitive disorder or depression 
or other psychiatric disorder.  Psychiatric and neurological 
examinations were normal in April 1972, April 1974, and August 
1974.  

The Veteran separated from service in 1978.  The first clinical 
evidence of a psychiatric disorder was in 1981, which was more 
than one year after service.  The medical evidence dated in the 
1980's attributes the Veteran's emotional problems to a post-
service motor vehicle accident in 1980.  Private hospital records 
dated from March 1982 to April 1982 indicate that the Veteran 
reported having emotional problems since the motor vehicle 
accident in 1980.  The private medical evidence dated in the 1984 
and 1986 show treatment for atypical depression.  This medical 
evidence does not relate the depression to injury or event in 
service, but indicates that the Veteran reported having these 
symptoms since the motor vehicle accident in 1980.    

The record shows that the Veteran did not report having 
depressive symptoms since service until 2001, after he filed a 
claim for service connection for a psychiatric disorder.  See the 
May 2001 VA treatment record.  

In this regard, it is noted that the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, 
VA may consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The Board finds that the Veteran's credibility is substantially 
undermined by the fact that he did not report symptoms of 
depression in service or since service to VA or to his health 
care providers until after he filed his claim for compensation 
benefits.  Further, the lay statements made after he filed his 
compensation claim contradict the contemporaneous lay statements 
made in the 1980s, in which the Veteran stated that his 
psychiatric symptoms began after the 1980 motor vehicle accident.  
The Board finds the Veteran's lay statements that he had 
depressive symptoms in service and since service are not 
credible, especially in light of the evidence discussed below 
which shows a history of malingering on the part of the Veteran.  

In reviewing the record, the Board notes that conflicting medical 
opinions have been rendered regarding the etiology and diagnosis 
of the Veteran's current psychiatric disorder and conflicting 
opinions as to whether the Veteran's currently has an organic 
cognitive disorder.  Following a careful and considered review of 
the record, the Board finds that the evidence is not in equipoise 
and that the preponderance of the evidence establishes that the 
current psychiatric disorder was not incurred in service and is 
not related to service and the Veteran does not currently have an 
organic cognitive disorder.  

The Board finds that the 2008 and 2009 medical opinions by the VA 
psychologist and neurologist to be more probative and persuasive 
than the opinions of the private physicians, Drs. E. and M.  The 
Board finds that the VA opinions establish that the Veteran does 
not currently have an organic cognitive disorder and the 
Veteran's current diagnosis of depression is not related to 
disease or injury in service.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997), and cases cited therein.  In assessing such evidence, 
whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court 
found that guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts or 
data, whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id.  
The Court indicated that the claims file "is not a magical or 
talismanic set of documents, but rather a tool to assist VA 
examiners to become familiar with the facts necessary to form an 
expert opinion to assist the adjudicator in making a decision on 
a claim."  Id.

In its role as a finder of fact, the Board finds that the 
February 2008, November 2008 and April 2009 medical opinions by 
the VA psychologist and neurologist have great evidentiary 
weight.  The VA examiner reviewed the claims folder including the 
service treatment records and the private medical opinions before 
rendering a medical opinion.  The examiners opined that there was 
no evidence of an organic basis for the Veteran's cognitive 
difficulties and the examiners indicated that it was more likely 
than not that the Veteran's performance deficiencies on 
neuropsychological testing were secondary to low motivation or a 
volitional attempt to present himself in the worst possible 
light.  The VA examiner also opined that the Veteran's current 
psychiatric diagnosis was depression and this was unrelated to 
the Veteran's period of service but was caused by post-service 
events. 

The Board points out that VA psychiatrist to render an opinion as 
to whether the Veteran has a current organic cognitive disorder 
or psychiatric disorder that was incurred in or is related to 
service.  In determining the weight assigned to this evidence, 
the Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

The Board finds the 2008 VA medical opinion to be thorough and 
detailed and is based upon sufficient facts and data.  The VA 
psychologist pointed to the evidence that formed the basis of the 
opinion.  The VA psychologist based the opinion upon the results 
of repeated objective neuropsychological testing.  The VA 
psychologist pointed out that the results of this testing 
consistently showed that the Veteran did not make a valid effort 
in the testing and that the results were more consistent with a 
lack of effort and/or motivation.  For instance, in the November 
2008 opinion, the VA psychologist noted that the Veteran had made 
several significant and bizarre errors that were extremely 
unlikely in an individual with the Veteran's history.  The VA 
psychologist determined that the neuropsychological testing 
showed no evidence of an organic basis for the Veteran's 
problems.  

The Board finds that the evidence of record supports the 2008 
medical opinion by the VA psychologist that the Veteran does not 
have an organic cognitive disorder.  VA examinations conducted by 
psychologists and psychiatrists dated from 1986 to 2002 have 
indicated an absence of objective findings of residual deficit 
resulting from the in-service laceration to the forehead.  
Neuropsychological evaluation conducted during this period have 
yield invalid results.  

The Veteran was afforded a VA neuropsychiatric examination in 
September 1986 in connection for a claim for a nonservice-
connected pension.  The examiner indicated that during the 
clinical interview, the Veteran repeatedly provided contradictory 
information concerning his history and provided apparently false 
or frankly false information in order to support his claim of 
being completely impaired.  The examiner listed several examples 
of the false or contradictory information in the report.  The 
examiner indicated that the Veteran "did his very best to make a 
farce of his psychiatric interview and his neurological 
examination."  The examiner gave several examples of the 
Veteran's behavior during the interview.  The examiner noted that 
the Veteran repeatedly changed various parts of his "story" as 
he went along in the interview and often provided irrelevant 
responses.  The examiner stated that the Veteran had a dull 
facial expression during the interview but further noted that 
while the Veteran was seated in the examination room, he was 
laughing and joking with his companion.  The examiner stated that 
the Veteran was uncooperative in the neurologic examination.  

The examiner concluded that the Veteran was competent for VA 
purposes and he was not in need of psychiatric hospitalization.  
The diagnosis was antisocial personality disorder and malingering 
manifested by voluntary production and presentation of false 
and/or grossly exaggerated history in pursuit of the obvious goal 
of obtaining financial compensation.  A neurologic diagnosis was 
not made at that time.  

A VA neuropsychological examination was conducted in June 2000.  
The results were deemed invalid.  Consequently, the examiner was 
unable to conclude with certainty that any cognitive and 
emotional deficits were present.

A VA neuropsychological evaluation report, dated in February 
2002, states that sufficient evidence was not obtained on 
examination to permit an assessment of any underlying cerebral 
dysfunctions.  In this regard, it was noted that data obtained on 
examination was unreliable as the validity and motivational 
measures were abnormal and suggested a lack of effort and/or 
negative test-taking response biases.  The examiner noted that 
while some of the results obtained in conjunction with the tests 
administered indicated genuine brain dysfunction, there was not 
sufficient confidence in the validity of the data obtained.  The 
test results were interpreted as globally deficient and noted to 
be essentially unchanged from earlier evaluation in June 2000. 

In an April 2002 opinion, the Chief of the Mental Health Clinic, 
Dr. J.S., found that the evidence of record supported a finding 
of malingering.  In this regard, the report shows that the 
opinion was based on an extensive review of the records in the 
Veteran's claims folder.  Dr. J.S. explained that findings on 
neuropsychological testing showed disparities in the Veteran's 
demonstrated abilities.  Dr. J.S. highlighted instances 
documented in VA treatment and examination reports supportive of 
an assessment of malingering.  For instance, Dr. J.S. noted that 
upon neuropsychological testing in 1981 and 2000, the Veteran 
used bizarre and obviously incorrect spelling such as spelling 
"square" as "yera."  Dr. J.S. noted that this bizarre spelling 
was in direct contrast of the Veteran's handwritten letters 
included in the record which show that the Veteran had a good 
command of the English language with few if any spelling 
mistakes.   

The findings of VA neurologic examinations support the finding 
that the Veteran does not have an organic cognitive disorder.  As 
discussed above, the VA neurologist who conducted the February 
2008 VA neurologic examination and rendered the medical opinions 
in November 2008 and April 2009 concluded that he could not 
identify an organic etiology for the Veteran's cognitive 
difficulties.  The neurologist based this finding upon 
examination of the Veteran, review of the Veteran's medical 
history, and upon normal MRI and EEG tests in 2006.  The Board 
finds this opinion to be highly probative since the examiner has 
the expertise to interpret test findings and render an opinion as 
to whether there is objective evidence of an organic cognitive or 
other neurological disorder.  The examiner also gave a cogent 
rationale for the opinion.  

The record shows that the Veteran was afforded a VA neurologic 
examination in August 2001.  The examiner concluded that there 
was no residual neurological deficit related to the scalp 
laceration to the right side of the forehead which was incurred 
in 1978.  An EEG in April 1982 was normal.  A brain scan in 1980 
was normal.  

The Board notes that there is evidence in support of the 
Veteran's claim that he currently has a psychiatric and cognitive 
disorder due to the head injury in service.  However, after 
review of all the evidence of record, the Board finds that this 
evidence has less evidentiary weight and limited probative value 
than the 2008 VA psychiatric medical opinion and neurologic 
medical opinion.   

The record shows that the Veteran was awarded Social Security 
Administration (SSA) benefits for disability due to an organic 
brain syndrome.  See the February 1983 SSA disability 
determination which indicates that SSA found the Veteran to be 
disabled since September 1981.  This determination was based, in 
part, upon a December 1982 psychiatric evaluation.  In the 
December 1982 report, the examiner indicated that possible 
diagnoses were organic brain syndrome of unknown etiology but 
possibly related to head trauma and seizures, schizophrenia, and 
atypical somatoform disorder.  The examiner opined that the most 
likely possibility would be organic brain syndrome.  The examiner 
noted the 1980 head injury in the report and did not discuss the 
in-service head injury.  Significantly, the examiner further 
stated that due to the Veteran's condition, the Veteran deserved 
a thorough neurologic and psychiatric evaluation as an inpatient.  
There is no indication in the record that this was done.  

Also of record is a June 1981 examination by a psychiatrist.  The 
diagnosis was organic brain syndrome secondary to accident and 
reactive depression.  The examiner noted the post-service 
automobile accident and head injury.  A neuropsychiatric 
evaluation was conducted for SSA in September 1981.  The 
diagnoses, in pertinent part, were possible history of post-
traumatic epilepsy, history of cervical strain syndrome, and 
depressive reaction with some mixed somatic fixation.  The report 
noted a history of the post service automobile accident and does 
not note the head injury and laceration in service.  A 
psychometric evaluation performed for SSA purposes in August 1981 
notes that the Veteran was being treated for apparent 
neurological and psychiatric residuals from the post-service 
motor vehicle accident.  The examiner concluded that the Veteran 
had some neurological dysfunction which diminished his ability to 
cope with intellectual and perceptual-motor tasks.  

The Board notes that it is not bound by the findings of SSA.  SSA 
records are not controlling for VA determinations, but they may 
be pertinent to VA claims.  See Collier v. Derwinski, 1 Vet. App. 
412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The 
Board finds that the 2008 medical opinions by the VA neurologist 
and psychologist outweigh the evidence from SSA, for the reasons 
outlined above, specifically because the VA psychologist and 
neurologist reviewed the claims folder and medical history, 
considered the results of objective neuropsychiatric testing, and 
gave rationales for the medical conclusions.  On the other hand, 
the SSA determination was based upon medical opinions that did 
not provide a clear diagnosis and SSA did not pursue additional 
evaluation recommended by one of its examiner.  

Further, even if the Board concurred with SSA that the Veteran 
had a cognitive disorder, the medical evidence obtained in 
connection with the SSA application does not relate this disorder 
to any injury or event in service, but relates this disorder to 
the post-service motor vehicle accident.   

The Veteran submitted medical statements from Drs. M. and E. in 
support of his claim.  The Board finds that the medical opinion 
by Dr. M. to have limited probative value.  The Board does not 
question the expertise of Dr. M., but finds the opinions to be of 
limited probative value because it is based on an inaccurate 
factual predicate.  Dr. M., the private psychologist, diagnosed a 
mood disorder not otherwise specified as well as a cognitive 
disorder not otherwise specified.  Dr. M. indicated that 
cognitive deficit stemming from the Veteran's first head injury 
could not be ruled out and that relatively mild or minor initial 
head injury may have played a significant role in the overall 
degree of impairment resulting from his multiple head injuries.  

The Board points out that Dr. M.'s opinion was based on the 
clinical history as stated by the Veteran.  In this regard, when 
initially evaluated in July 1999, the Veteran informed Dr. M. 
that the in-service injury rendered him unconscious.  This is not 
confirmed by the service treatment records in which the Veteran 
stated that he was not unconscious.  

The Court has long recognized that the Board is not bound to 
accept medical opinions that are based on history offered by the 
Veteran when that history is unsupported by the medical evidence.  
Indeed, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the 
Court, citing its earlier decisions in Swann v. Brown, 5 Vet. 
App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that, in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the Veteran that have been found to be inaccurate or 
that are contradicted by other facts of record.  Id. at 179.  In 
Kowalski, the Court declared that the Board may not disregard a 
medical opinion solely on the rationale that the medical opinion 
was based on a history provided by the Veteran, and instead must 
evaluate the credibility and weight of the history upon which the 
opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 
427 (2006), the Court, citing Kowalski, as well as Swann and 
Reonal, emphasized that the Board may not disregard a medical 
opinion solely on the rationale that the medical opinion is based 
on a history provided by the Veteran.  Id. at 432-33.  Here, 
however, because the Board finds that the facts reported by the 
Veteran are not accurate, it follows that the Board finds the 
medical opinions premised on that inaccurate factual background 
to have little probative value.

The Board further finds that Dr. M.'s subsequent medical opinions 
are speculative or weigh against the Veteran's claim.  In a 
January 2000 statement, Dr. M. stated that there was little 
documentation to suggest that the Veteran's injury in service 
resulted in significant cognitive or other psychological 
impairment but this could not be ruled out.  Dr. M. stated that 
it was "possible" that even a relatively mild or minor initial 
head injury "may have" played a significant role in the overall 
degree of impairment.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical 
statement using the term "could," or in the moving party's 
case, "may" or "possibly," without supporting clinical data or 
other rationale, is too speculative in order to provide the 
degree of certainty required for medical nexus evidence).  The 
Board finds this opinion to be speculative in nature.

In a July 2009 report of psychological evaluation, Dr. M. 
indicated that he conducted a clinical interview and administered 
psychological testing.  Regarding the results of the MMPI-2, Dr. 
M. stated that the pattern of the results for the F scale T score 
were entirely unlikely to result from any known or well 
understood pattern of psychological symptoms and was most likely 
due to indiscriminant exaggeration of symptoms.  Dr. M. indicated 
that the Veteran's responses to the Trauma Symptoms Inventory 
produced a profile typified by exaggerated responding.  This 
evidence weighs against the Veteran's claim.   

In a November 1999 medical opinion, Dr. G. E., a private general 
practitioner, opined that the Veteran's mental residuals from the 
head trauma in the military were headaches and poor memory.  Dr. 
E. stated that the mental residuals of a head trauma the Veteran 
received in a motor vehicle accident superimposed on the 
residuals from the military accident and are manifested by poor 
memory, seizures, and alcoholism.  Dr. E. stated that the Veteran 
has been accused of malingering because of his poor memory and 
the fact that he got confused as to the proper sequence of events 
but this is actually a manifestation of his residuals to the 
military and civilian accident.  

In a second opinion, Dr. G.E. indicated that the Veteran's mental 
residuals were related to the initial in service head injury upon 
which residuals associated with the post service head trauma were 
superimposed.  He stated that this opinion was based on his own 
examination of the Veteran and the Veteran's medical records.  
However, he did not identify these records.   In an August 2001 
statement, Dr. E. indicated that he agreed with Dr. M.'s 
assessment that the Veteran's relatively mild head injury may 
have played a significant role in the overall degree of 
impairment from the Veteran's multiple head injuries.  Dr. E. 
also indicated that he believed the Veteran had a mental disorder 
secondary to the motor vehicle with head trauma and adjustment 
disorder with mixed emotional features.  

The Board finds that the medical opinions by Dr. E to have 
limited probative value.  While the Board is not questioning Dr. 
E.'s expertise as a medical doctor, it is clear from his 
credentials that he is not trained as a neuropsychologist.  
Further, it is not clear that he had access to the claims folder 
and sufficient facts and data before he rendered his opinions.  
It is not clear if he reviewed the service treatment records 
which document a mild head injury, described as a laceration, in 
service.  There is no indication that he reviewed the neurologic 
examination reports, the psychiatric examination reports, or the 
neuropsychiatric examination reports before rendering his 
opinions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000); 
see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
Thus, the Board finds that this medical opinion to have limited 
probative value. 

The Board also notes that the VA psychologist and the VA 
neurologist who conducted the 2008 VA psychiatric and neurologic 
examinations reviewed the entire claims folder including the 
medical opinions of Dr. E. and Dr. M.  As discussed above, in the 
November 2008 medical opinion, the VA psychologist indicated that 
he reviewed the letters from Drs. E. and M.  The examiner 
indicated that he did not see evidence that Dr. E. conducted a 
thorough neuropsychological evaluation.  He noted that Dr. M. did 
a psychological evaluation which Dr. M. noted was "probably" 
valid.  The examiner noted that Dr. M. did not present any of the 
actual scores so that the examination could be interpreted by 
another examiner.  The VA examiner again stressed that 
neuropsychological testing conducted at the VA facility by a 
certified neuropsychologist suggested that the Veteran did not 
make a valid effort.  

The Board points out that there is other medical evidence of 
record that indicates that the Veteran currently has a cognitive 
disorder or brain syndrome, but this medical evidence either 
indicates that the etiology of the cognitive disorder is unknown 
or relates the diagnosis to the post-service motor vehicle 
accident in 1980.  A November 2001 VA psychiatric examination 
indicates that the diagnosis was cognitive disorder, not 
otherwise specified.  The examiner indicated that he did not have 
the expertise to state whether the cognitive disorder was 
secondary to the in-service laceration or was due to the motor 
vehicle accident in 1980.  The SSA medical evidence discussed 
above relates the organic brain syndrome to the post service 
motor vehicle accident.  An October 2004 psychological evaluation 
report for SSA indicates that the Axis I diagnosis was dementia 
secondary to a closed head injury.  The examiner noted that she 
believed there was some malingering going on and that there were 
many things the Veteran was able to do but for whatever reason, 
he portrayed himself as almost an invalid.  

This evidence does not support the Veteran's claim since it does 
not relate the claimed disorders to an injury or event in 
service.  Even if the Board concedes that the evidence is in 
equipoise as to whether the Veteran currently has an organic 
cognitive disorder, the claim still fails since there is no 
competent evidence relating such disorder to service.  In any 
event, the Board finds that the probative and persuasive evidence 
of record establishes that the Veteran does not currently have an 
organic cognitive disorder.   

The Veteran's own implied assertions that he has a cognitive 
disorder due to the head injury in service are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render opinions about medical matters or render a 
medical diagnosis.  Although the Veteran is competent to testify 
as to observable symptoms, where the determinative issue involves 
a question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See 38 C.F.R. § 3.159(a)(1) 
(2009); see also Gardin v. Shinseki, No. 2009-7120 (Fed. Cir. 
Jul. 16, 2010).  The Veteran has not submitted any medical 
evidence that supports his contentions and there is no competent 
evidence showing that he has medical expertise.  

The Board finds that the probative and persuasive evidence shows 
that the Veteran does not currently have an organic cognitive 
disorder.  The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where there is 
a current disability.  "In the absence of proof of a present 
disability during the course of the appeal, there can be no valid 
claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Since the probative and persuasive evidence of record establishes 
that there is no current diagnosis of an organic cognitive 
disorder, the preponderance of the evidence is against the claim, 
and the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.  Accordingly, the claim is denied. 

As to service connection for psychiatric disability, the Board 
finds that the probative and persuasive evidence shows that the 
Veteran's depression and depressive disorder manifested many 
years after service and there is no competent evidence which 
relates these disorders to injury or event in service.  There is 
no evidence of a psychiatric disorder or depressive symptoms in 
service or evidence of a psychosis within one year of service 
separation.  The preponderance of the evidence shows that the 
depression and depressive symptoms began after the post-service 
motor vehicle accident and is related to post service events.    

The Veteran's own implied assertions that his current depression 
and depressive disorder are due to the head injury in service are 
afforded no probative weight in the absence of evidence that the 
Veteran has the expertise to render opinions about medical 
matters or render a medical diagnosis.  See 38 C.F.R. 
§ 3.159(a)(1).  

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
depression and depressive disorder, and the benefit of the doubt 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.  
Accordingly, the claim must be denied. 


ORDER

Service connection for a psychiatric disorder, to include 
depression and a depressive disorder and an organic cognitive 
disorder, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


